J-A17007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    AMY COCCA AND CHRISTOPHER                  :    IN THE SUPERIOR COURT OF
    COCCA                                      :         PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    U.S. BANK, N.A., YOUNGKYU LEE,             :
    HYOUNGJOON PARK AND JUNGJA                 :    No. 1998 EDA 2021
    YEON                                       :
                                               :
                                               :
    APPEAL OF: YOUNGKYU LEE,                   :
    HYOUNGJOON PARK AND JUNGJA                 :
    YEON                                       :

                Appeal from the Order Entered August 27, 2021
     In the Court of Common Pleas of Lehigh County Civil Division at No(s):
                                2019-C-1254


BEFORE:      PANELLA, P.J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                             FILED OCTOBER 13, 2022

        Yougkyu      Lee,   Hyoungjoon     Park    and   Jungja   Yeon   (collectively,

“Appellants”) appeal from two separate orders, one of which denied

Appellants’ motion to supplement the record, and the other denied Appellants’

motion to open the default judgment entered against them and in favor of

Amy and Christopher Cocca.1 On appeal, Appellants attempt to challenge


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 “As a general rule, taking one appeal from separate judgments is not
acceptable practice and is discouraged.” Sulkava v. Glaston Finland Oy, 54
(Footnote Continued Next Page)
J-A17007-22


service of the Coccas’ complaint. However, because we agree with the trial

court’s conclusion that Appellants failed to satisfy the requirements of

Pa.R.C.P. 237.3, we affirm both orders.

       The Coccas were the owners of a home located in Allentown,

Pennsylvania. U.S. Bank, N.A., held the mortgage on the home.2 Appellants

purchased the home at a sheriff’s sale in 2016.

       The Coccas initiated the instant action in 2019 by filing a praecipe for

writ of summons. On March 1, 2021, the Coccas filed a complaint against

Appellants and U.S. Bank seeking injunctive and monetary relief, as well as

punitive damages. Therein, the Coccas alleged they gave U.S. Bank

permission to winterize the house after the sheriff’s sale in 2016, but they

otherwise retained possession for purposes of packing and removing their



____________________________________________


A.3d 884, 888 (Pa. Super. 2012) (citation, brackets, and quotation marks
omitted). We observe that the order filed on August 25, 2021, which denied
Appellants’ motion to supplement the record, was not a final, appealable
order. See In re Bridgeport Fire Litig., 51 A.3d 224, 229 (Pa. Super. 2012)
(reiterating the general rule that “only final orders are appealable, and final
orders are defined as orders disposing of all claims and all parties” (citation
omitted)). The August 27, 2021 order, in contrast, was a final order, as it
disposed of Appellant’s motion to open the default judgment. Appellant’s
challenge to the August 25, 2021 order was therefore reviewable pursuant to
the appeal from the August 27, 2021 order. See Betz v. Pneumo Abex, LLC,
44 A.3d 27, 54 (Pa. 2012)(stating that “an appeal of a final order subsumes
challenges to previous interlocutory decision”).

2 U.S. Bank is not a party to the instant appeal and has not filed an appellate
brief. We note that the mortgage and accompanying note are not included in
the certified record, nor does the record contain any specific information about
the Coccas’ default on the mortgage.

                                           -2-
J-A17007-22


belongings. See Complaint, 3/1/21, at ¶¶ 5-7, 27-29. The Coccas argued that

agents of U.S. Bank nevertheless changed the locks, placed a padlock on the

garage door, and gave Appellants keys to the house and garage. See id. at

¶¶ 8, 19, 45-48. According to the Coccas, Appellants entered the house; used

sledgehammers and tools to destroy the Coccas’ belongings located in the

home, yard, and garage; and removed other belongings from the home. See

id. at ¶¶ 34-44. The Coccas alleged that, in total, Appellant “kept, sold, gave

away, trashed, and destroyed” over $76,000.00 worth of the Coccas’ personal

belongings. See id. at ¶ 53.

       Appellants did not file any responsive pleadings. See Pa.R.C.P. 1026(a)

(providing that “every pleading subsequent to the complaint shall be filed

within twenty days after service of the preceding pleading”). On April 6, 2021,

the Coccas filed a praecipe to enter a default judgment.3 On the same date,

the prothonotary entered a default judgment against Appellants “in an

am[ount] to be determined.” See Notice of Filing Judgment, 4/6/21.

       On April 15, 2021, Appellants filed a pro se petition to open and strike

the judgment, and a brief in support thereof, arguing they were never served

with the complaint. The trial court issued a rule to show cause why the

judgment should not be struck and scheduled a hearing on the matter. In



____________________________________________


3The Coccas sought a default judgment only against Appellants; they did not
name U.S. Bank in the praecipe for default judgment.


                                           -3-
J-A17007-22


response, the Coccas asserted that they served Appellants with the praecipe

for writ of summons through the sheriffs of Lehigh and Northampton Counties.

The Coccas also stated they served the complaint by mail and included the

appropriate notice to plead.

       Appellants obtained counsel, who entered his appearance on May 12,

2021; the trial court conducted a hearing on the same date.4 Appellants

additionally filed a counseled motion to supplement the record with exhibits

and testimony relevant to the issue of service. On August 25, 2021, the trial

court issued an order denying Appellants’ motion to supplement the record.

       Subsequently, on August 27, 2021, the trial court denied Appellants’

motion to open, citing Appellants’ failure to attach a responsive pleading.

Appellants timely filed the instant appeal, identifying both the August 25,

2021, order denying their motion to supplement the record and the August

27, 2021, order denying their motion to open the judgment.

       On appeal, Appellants claim the trial court abused its discretion by

denying their motion to open the default judgment.5 According to Appellants,

____________________________________________


4Appellants later withdrew their motion to strike, but their motion to open the
default judgment remained at issue during the hearing.

5 Appellants devote a separate section of their argument to their claim that
the trial court abused its discretion by denying their motion to supplement the
record. However, Appellants conflate their analysis of this issue with their
challenge to the denial of their motion to open the default judgment. See
Appellants’ Brief at 22-27; see also id. at 22 (arguing the court’s refusal to
re-open the record denied Appellants due process). Additionally, Appellants
(Footnote Continued Next Page)


                                           -4-
J-A17007-22


the trial court’s denial of the motion to open based on their failure to file a

responsive pleading was “hyper-technical.” See Appellants’ Brief at 13.

Appellants argue the trial court did not consider their pro se status and failed

to adequately "balance the equities” of the case. See id. at 13, 15-16.6

Additionally, Appellants argue the information they provided in their petition

to supplement the record was necessary to support their claim that they were

not served with the complaint. See id. at 22-23.

       We review an order granting or denying a petition to open a default

judgment for an error of law or manifest abuse of discretion.

       It is well settled that a petition to open a default judgment is an
       appeal to the equitable powers of the court, and absent an error
       of law or a clear, manifest abuse of discretion, it will not be
       disturbed on appeal. An abuse of discretion occurs when a trial
       court, in reaching its conclusions, overrides or misapplies the law,
       or exercises judgment which is manifestly unreasonable, or the
       result of partiality, prejudice, bias or ill will.

Kelly v. Siuma, 34 A.3d 86, 91 (Pa. Super. 2011) (citation omitted).

       Pennsylvania Rule of Civil Procedure 237.3 permits a party to seek relief

from the entry of a default judgment against them by attaching to the petition

for relief a proposed complaint, preliminary objections, or answer. See


____________________________________________


advance nearly identical arguments in both motions. We will therefore address
these issues together.

6 To the extent Appellants argue the trial court did not properly weigh Park’s
testimony, we note that “[i]t is not the role of an appellate court to pass on
the credibility of witnesses; hence we will not substitute our judgment for that
of the factfinder.” Fazio v. Guardian Life Ins. Co. of America, 62 A.3d 396,
413 (Pa. Super. 2012) (citation and quotation marks omitted).

                                           -5-
J-A17007-22


Pa.R.C.P. 237.3(a). Pertinently, “[i]f the petition is filed within ten days after

the entry of a default judgment on the docket, the court shall open the

judgment if one or more of the proposed preliminary objections has merit or

the proposed answer states a meritorious defense.” Pa.R.C.P. 237.3(b)(2);

see also U.S. Bank Nat’l Assoc. for Pa. Hous. Fin. Agency v. Watters,

163 A.3d 1019, 1027-28 (Pa. Super. 2017) (“A petition to open a judgment

seeks to re-open a case following a default judgment in order to assert a

meritorious defense….”).7

       Here, Appellants filed their motion to open the default judgment nine

days after the default judgment was entered, which is within the rule-based

time limitation. See Pa.R.C.P. 237.3(b)(2). However, as the trial court

explained in its order denying the petition to open, Appellants failed to attach

a copy of the complaint, preliminary objections, or answer they sought leave

to file, as required by Pa.R.C.P. 237.3(a). See Order, 8/27/21. Appellants’

motion to open the default judgment provides no more than a bald allegation

that they were not served with the complaint. In the absence of a proposed


____________________________________________


7 “Under prior practice, which was defined by common law, in addition to
promptly filing a petition to open and showing a meritorious defense, the
petitioner was also required to show a reasonable excuse for the late filing or
non-filing.” Attix v. Lehman, 925 A.2d 864, 865 (Pa. Super. 2007). However,
after reviewing the text of Rule 237.3(b) and its Explanatory Comment, this
Court has held that a petitioner who complies with the dictates of Rule
237.3(b) is not additionally required to establish a reasonable excuse for the
delay. See id. at 865-67; see also Pa.R.C.P. 237.3, Explanatory Comment
(1994).


                                           -6-
J-A17007-22


preliminary objection or answer, Appellants did not reasonably establish a

meritorious defense. See Rivers End Animal Sanctuary & Learning Ctr.,

Inc. v. Eckhart, 253 A.3d 1220, 1224 (Pa. Super. 2021) (concluding the trial

court erred when it “overrode Pa.R.C.P. 237.3(a)” and opened a default

judgment, where the petitioner failed to attach proposed preliminary

objections or an answer).

      Although Appellants later filed a counseled motion to supplement the

record, the motion to supplement likewise fails to satisfy the requirements of

Pa.R.C.P. 237.3(a), as no proposed pleading is attached to the motion to

supplement. Moreover, Appellants’ pro se status does not dispense with the

requirement to comply with our Rules of Civil Procedure. See Norman for

Estate of Shearlds v. Temple Univ. Health Sys., 208 A.3d 1115, 1118-19

(Pa. Super. 2019) (“Although this Court is willing to liberally construe

materials filed by a pro se litigant, pro se status confers no special benefit

upon the appellant. To the contrary, any person choosing to represent himself

in a legal proceeding must, to a reasonable extent, assume that his lack of

expertise and legal training will be his undoing.” (citation and quotation marks

omitted)). Therefore, the trial court did not abuse its discretion by denying

Appellants’ motions to supplement the record and to open the default

judgment.




                                     -7-
J-A17007-22


      Next, Appellants claim the trial court erred by refusing to open the

“snap” judgment, which was entered 34 days after the Coccas filed the

complaint. See Appellants’ Brief at 19-22.

      Even if we agreed that the instant default judgment was a snap

judgment, which we expressly do not, we reiterate that Appellants failed to

assert a meritorious defense or comply with Rule 237.3. Accordingly, this

claim also fails for the reasons set forth above.

      Based upon the foregoing, affirm the trial court’s August 25, 2021, order

denying Appellants’ petition to supplement the record and the August 27,

2021, order denying Appellants’ petition to open the default judgment.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/13/2022




                                      -8-